Seevees, J.
— I. Clausen and Pettibone were appointed by the board of directors of defendant as a committee on Building and grounds, and the board adopted a resolution authorizing such committee “to procure plans for a school-house in Hall’s addition, and present the same at the next regular meeting of the board.” It will be seen that the committee was not authorized to approve the plans, but to procure them only. By the adoption of the resolution, the committee became the agents , of the hoard with unlimited power as to the manner in which the plans were to be procured. The board could in their discretion delegate such power to a committee, and the defendant is bound by the acts of the committee within the scope of the power delegated to them. Rice & Son v. Plymouth County, 43 Iowa, 136; see, also, Mallory v. Montgomery County, 48 Iowa, 681.
The uncontradicted evidence is that the committee called on plaintiff and told him that they came to select plans for a school-house. They examined and selected one, and gave the plaintiff directions to leave off the rear projection, put on a tower, and arrange it to suit a lot that would have to be filled five feet, and gave some minor instructions. ' The committee inquired when the plans would be ready, and Avhen the plaint*428iff could meet the board. A time was agreed upon. Olauseh then asked Pettibone: “Shall we go and see any. other architect?”. He said: “No, wé do not'want to see -further. This plan suits me, I don’t want to look at any more.”
The plaintiff testified: “I nevei* make plans unless I superintend the building.”' But, of course, the- plans had to be approved by competent authority before any person could be employed to superintend the erection of the building. As the committee only had power to pi*ocure the plans, the board of directors alone had the power to approve the same. The preparation of the plans must of necessity precede their approval. We are not prepared to say there was not'sufficient evidence to be submitted to the jury on the question of approval by the committee had they been vested with such power. - Clearly,-we think, the committee directed the plaintiff to»prepare plans. He did so, and his time and labor was worth something, and the evidence so tended to show, and we think the question of the amount, the plaintiff was entitled to recover should have been submitted to the jury.
It may be it is the universal custom of architects to prepare and furnish plans for buildings, and take the chances of the same being approved before they are entitled to compem sation. But there is not. evidence tending to so show. Un, der the evidence, we think the court erred in taking the case from the jury. .
. II.. There was no evidence tending to show that the board adopted the plans of the plaintiff, but it tends to show that they appointed Maxon as architect,.and adopted his “plans,subject to any modifications - and changes that the board might see -proper to suggest.” As we have seen, the petition states that the board employed- Maxon to copy the plans pre-, pared by the plaintiff, and have proceeded to appropriate the. same, and have erected the-building in accord therewith.The .plaintiff, at the request-of the board, left his plans, as did other architects, with the board for examination. There is some evidence tending.to show that the Maxon- plans adop-* *429ted by the board are substantially the same as those of the plaintiff. But there is no evidence tending to show that the board employed Maxon to copy the ■ plans of the plaintiff. Nor is there any evidence tending .to show fraud or collusion between Maxon and the board. The plans of the plaintiff were returned to him, and were not used in the construction of the building, but those of Maxon were. While the plans of Maxon and the plaintiff were substantially alike, yet there were-differences between them. This the plaintiff admits. Such differences were to some extent material. Now, under, the above statement of the evidencé, we do not think the question as to the employment of Maxon to copy the plans of the plaintiff, or whether defendant has appropriated the latter to its own use, should have been submitted to the jury.
It will be observed that the evidence fails to show that Maxon in fact copied the plans, or that the same were in his possession exc'ept for a short ■ time . when he 'and the other architects were before the board.
It is undoubtedly -true that two buildings may be substantially alike, and yet the plans therefor may have been drafted by different architects, without either having knowledge of the plan of the other. • .
Beversed.